HIGHLIGHTS Produced a quarterly record of 43,425 boe/d for Q1/2010 (an increase of 9% from Q1/2009 and 2% from Q4/2009); Generated funds from operations of $107.5 million in Q1/2010 (an increase of 81% from Q1/2009 and 10% from Q4/2009); Drilled our highest rate wells to date in our light resource plays in the Bakken/Three Forks in North Dakota and the Viking in southwest Saskatchewan; Subsequent to the end of Q1/2010, entered into an agreement to acquire heavy oil assets in the Lloydminster area of southwest Saskatchewan, which are producing approximately 900 bbl/d and include 32,100 net acres of undeveloped land: and Delivered total market return (assuming reinvestment of distributions) of 18% in Q1/2010. Three Months Ended March 31, December 31, March 31, FINANCIAL (thousands of Canadian dollars, except per unit amounts) Petroleum and natural gas sales Funds from operations (1) Per unit - basic Per unit - diluted Cash distributions declared (net of DRIP) Per unit Net income (loss) Per unit - basic Per unit - diluted Exploration and development Acquisitions – net of dispositions Total oil and gas expenditures Bank loan Convertible debentures Long-term notes Working capital deficiency Total monetary debt (2) Funds from operations is a non-GAAP term that represents cash generated from operating activities before changes in non-cash working capital and other operating items. Baytex’s funds from operations may not be comparable to other issuers. Baytex considers funds from operations a key measure of performance as it demonstrates its ability to generate the cash flow necessary to fund future distributions and capital investments. For a reconciliation of funds from operations to cash flow from operating activities, see Management’s Discussion and Analysis of the operating and financial results for the three months ended March 31, 2010. Total monetary debt is a non-GAAP term which we define to be the sum of monetary working capital (which is current assets less current liabilities (excluding non-cash items such as future income tax assets or liabilities and unrealized financial instrument gains or losses)), the principal amount of long-term debt and the balance sheet value of the convertible debentures. Baytex Energy Trust First Quarter Report 2010 1 Three Months Ended March 31, December 31, March 31, OPERATING Daily production Light oil and NGL (bbl/d) Heavy oil (bbl/d) Total oil (bbl/d) Natural gas (mmcf/d) Oil equivalent (boe/d @ 6:1) (1) Average prices (before hedging) WTI oil (US$/bbl) Edmonton par oil ($/bbl) BTE light oil and NGL ($/bbl) BTE heavy oil ($/bbl)(2) BTE total oil ($/bbl) BTE natural gas ($/mcf) BTE oil equivalent ($/boe) USD/CAD noon rate at period end USD/CAD average rate for period TRUST UNIT INFORMATION TSX Unit price (Cdn$) High $ 30.50 Low $ 21.57 Close $ 29.70 Volume traded (thousands) NYSE Unit price (US$) High $ 29.32 Low $ 19.83 Close $ 28.30 Volume traded (thousands) Units outstanding (thousands) Barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubic feet of natural gas to one barrel of oil. The use of boe amounts may be misleading, particularly if used in isolation. A boe conversion ratio of six thousand cubic feet of natural gas to one barrel of oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. Heavy oil wellhead prices are net of blending costs. Forward-Looking Statements This report contains forward-looking statements relating to: our exploration and development capital expenditures for 2010; our production level for 2010; our proposed acquisition of heavy oil assets in the Lloydminster area, including the aggregate cash consideration for the acquisition, the timing of closing of the acquisition, production from the acquired assets, the development potential of the acquired assets and our ability to integrate the acquired assets with our existing assets; our heavy oil resource play at Seal, including initial production rates from new wells; our Bakken/Three Forks light oil resource play in North Dakota, including initial production rates from new wells, our ability to improve initial production rates through improvements in completion techniques and the potential to develop the property with infill drilling; our Viking light oil resource play in Alberta and Saskatchewan, including initial production rates from new wells and the development potential of our lands; heavy oil price differentials; our ability to fund our capital expenditures and distributions from funds from operations in 2010; our liquidity and financial capacity; our effective cash tax expenses in 2011, 2012, 2013 and 2014; and our plan to convert to a corporate legal form, including the timing of the conversion and our dividend policy as a corporation.We refer you to the end of the Management’s Discussion and Analysis section of this report for our advisory on forward-looking information and statements. 2 Baytex Energy Trust First Quarter Report 2010 MESSAGE TO UNITHOLDERS Operations Review Production averaged 43,425 boe/d during the first quarter of 2010, as compared to 42,713 boe/d in the fourth quarter of 2009, a 2% increase in oil-equivalent production. Oil production increased by 3% and natural gas production declined by 3% as compared to the prior quarter. Capital expenditures for exploration and development activities totaled $57.0 million for the first quarter of 2010. During the first quarter of 2010, Baytex participated in the drilling of 51 (39.9 net) wells, resulting in 41 (31.1 net) oil wells, three (1.8 net) natural gas wells, six (6.0 net) stratigraphic wells and one (1.0 net) service well for a 100% success rate. First quarter drilling included 25 (18.7 net) wells in our Lloydminster heavy oil area, five (5.0 net) producing wells and six(6.0 net) stratigraphic wells at Seal, 12 (9.1 net) wells in our light oil and gas areas in western Canada and three(1.1net) wells in North Dakota. Consistent with previous guidance, our exploration and development capital budget for 2010 is $235 million, which is designed to generate an average production rate of 43,500 boe/d. Guidance for 2010 average production is being increased from 43,500 boe/d originally to 44,000 boe/d including the contribution from the Lloydminster acquisition. Heavy Oil In the first quarter of 2010, heavy oil production averaged 27,278bbl/d, an increase of 16% over the first quarter of 2009 and 3% over the fourth quarter of 2009. During the first quarter of 2010, we drilled 29 (22.7 net) producing wells and seven (7.0 net) stratigraphic test or service wells on our heavy oil properties at a 100% success rate. Production from Seal averaged approximately 7,300 bbl/d in the first quarter, an increase of 900 bbls/d over the fourth quarter of 2009. In the first quarter, we drilled five horizontal producers at Seal, encompassing a total of 34 horizontal laterals. Initial rates averaged over 400 bbl/d per well.Lloydminster area production wasflat versus fourth quarter 2009 levels,ascold primary development activities offset natural declines. Subsequent to the end of the first quarter, we entered into an agreement to acquire the shares of a private company with heavy oil assets in the Lloydminster area.The aggregate cash consideration for the acquisition (net of estimated positive working capital at closing) is approximately $40.9million, which will be funded by drawing on our revolving credit facility.The acquisition, which is subject to certain conditions, including shareholder approval and the receipt of all required regulatory and court approvals, is expected to close in late-May 2010.Production from the acquired assets is approximately 900 bbl/d of oil.We are also acquiring approximately 32,100 net acres of undeveloped land.The acquired assets provide a number of cold heavy oil development opportunities and can be readily integrated into our existing producing infrastructure in the Lloydminster area. Light Oil & Natural Gas During the first quarter of 2010, production averaged 16,147 boe/d, which was comprised of 6,660 bbl/d of light oil and NGL and 56.9 mmcf/d of natural gas. On an oil-equivalent basis, production of light oil and natural gas declined by 2% over the previous quarter, reflecting a 2% increase in production of light oil and NGLs and a 3% decrease in natural gas production. In the first quarter, we drilled 15 (10.2 net) wells resulting in 12 (8.4 net) oil wells and three(1.8net) natural gas wells, for a success rate of 100%. In our Bakken/Three Forks light oil resource play in North Dakota, we participated in the drilling of three horizontal oil wells (37.5% working interest). Production from the five Baytex-operated wells that have been completed and put on production to date has averaged approximately 300 bbl/d per well during the peak 30-day period.One of the wells completed during the quarter was the second well drilled in a single section, averaging approximately 450 bbl/d during the peak 30-day production period, as compared to 240 bbl/d for the original well in the section.The production rate from the infill well was the highest rate we have achieved in the play to date, reflecting both improvement in completion techniques and the potential for infill drilling. Baytex drilled four (4.0 net) horizontal wells in our Viking light oil resource play on lands in Alberta and Saskatchewan in the first quarter. Two of these wells have been completed and put on production. In southwest Saskatchewan, we completed a Viking horizontal well with multi-stage hydraulic fracs, achieving a peak 30-day rate of approximately 160 bbl/d.Baytex holds approximately 60 sections of prospective Viking light oil lands in southwest Saskatchewan and has no undeveloped locations booked as of year-end 2009. In Alberta, one multi-lateral unfractured horizontal well was completed and is approaching the end of its first month of production at an average rate of approximately 100 bbl/d. Baytex Energy Trust First Quarter Report 20103 Financial Review Funds from operations (“FFO”) were $107.5 million for the first quarter of 2010, an increase of 10% compared to the fourth quarter of 2009. This increase was largely driven by improvement in oil prices and increased production. Average WTI price for the quarter was US$78.71/bbl, a 3% increase over the fourth quarter of 2009.
